McCREE, Circuit Judge
(dissenting).
I respectfully dissent from the opinion of the court. I agree that the critical question is whether appellant established the existence of a “clear or palpable” mistake of fact that her husband had died intestate when she distributed one-half the assets of his estate in March, 1964. I am of the opinion, however, that there *674is no evidence to contradict her assertion that such was her mistaken belief and that she did not discover the will until after distribution. In the absence of such contradictory evidence I think the trial judge’s finding is unsupported and therefore clearly erroneous.
The District Judge found that she honestly believed her husband was intestate when she initiated the probate proceedings, but he did not accept her statement that she did not find the will until September, 1964. However, there was no direct testimony to contradict her sworn statement that she did not find the will until that time.
I believe it is improper to draw a discrediting inference from the fact that she distributed the assets at the “earliest legally possible date.” Promptness in closing an estate is commendable, and some of the most telling criticism of the judicial system concerns protracted probate proceedings.
Furthermore, to impute to her knowledge of the existence of the will at the time she distributed the assets as though her husband died intestate, is not only to impute conduct contrary to her own interests, but also to impute the commission of the crime of concealing a will— a felony punishable by as much as five years imprisonment in Kentucky. Ky. Rev.Stat. § 434.280 (1962). Such imputation is particularly inappropriate since she was advised at all times by admittedly competent and ethical legal counsel.
Finally, I disagree with the inference drawn from her failure to attempt to probate her unsigned copy of the will. It is black letter law that a will which cannot be found on the death of a testator and was last seen in his possession is presumed to have been destroyed animo revocandi. Davis v. Davis Ex’x., 298 Ky. 310, 182 S.W.2d 885 (1944); Ferguson v. Billups, 244 Ky. 85, 50 S.W.2d 35 (1932). This is true despite the existence of a copy of this will in the possession of another person. 57 Am.Jur. Wills § 549 (1948).
In the absence of any evidence to contradict appellant’s sworn testimony, I would hold that the District Judge’s finding was clearly erroneous and I would reverse and remand with instructions to enter judgment for appellant.